Citation Nr: 1701780	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for cervical fusions at C-3 through C-7 (cervical spine disability).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran served in the Alabama National Guard from September 1968 to August 1974, from May to November 1976, and from February 1989 to August 2008, during which he had periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing conducted by videoconference before the Board in July 2016.  A June 2016 RO letter sent to his address of record advised him of the date, time, and place of the scheduled hearing.  The letter was returned by the U.S. Post Office stamped "return to sender," "unable to forward," and "not deliverable as addressed" (6/10/16 Returned Mail).  The Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2016).

The Veteran's representative is encouraged to use all possible means to obtain the Veteran's current mailing address and provide that information to VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran worked as an Information Technology Specialist (National Guard Technician) that required his membership in the Alabama National Guard (2/6/07 Third Party Correspondence).  His periods of active duty for training and inactive duty training have not been verified (12/10/04 STR Medical (2nd set), page 32).  There are no service treatment records in the file dated prior to 1988.  There is no indication that the records do not exist.

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA or injury incurred or aggravated while IADUTA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014); 38 C.F.R. § 3.6 (2016).  See also Brooks v. Brown, 5 Vet. App. 484 (1994) (to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016); VAOPGCPREC 3-2003.  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Additionally, with regard to the appellant's periods of ACDUTRA and IDT service, if an examination was not conducted at entrance into such periods of service then the presumption of soundness does not apply.  See Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  In the present case, the file does not contain such an induction examination, and therefore the presumption of soundness does not attach.

Here, it is unclear whether the Veteran had an injury during IDT that worsened an existing neck disability, or just a temporary flare-up that did not permanently worsen.

In September 2008, J.E.H., M.D., a neurosurgeon, reported that the Veteran had a Workers Compensation claim in approximately 1992 (2/6/07 SSA/SSI Letter, p. 10).  The Veteran injured himself lifting something while working for the Army National Guard.  He was treated by Dr. G.B., who found disc abnormalities.  The Veteran's disorder worsened and he was referred to Dr. J.E.H. on June 24, 2004 because of persistent left-sided neck, arm and shoulder pain.  He had rather severe stenosis at the C5-6 level in his neck with large osteophytes.  C6-7 showed a large lateral disc herniation on the left side.  

Dr. J.E.H. performed an anterior cervical fusion at C5-6 and C6-7 on August 4, 2004.  The Veteran responded well from that surgery, but returned in March 2005 because of pain in his neck and down to the right elbow.  He had no new injury since his original 1992 injury.  The Veteran's neck deteriorated further and there was a stenosis at C4-5 and some foraminal narrowing on the left side at C3-4.  The U.S. Department of Labor authorized an anterior cervical fusion and the Veteran underwent an anterior cervical fusion at C3-4 and C4-5 (in October 2005).  He did well from that and was released for normal duty as of January 1, 2006.  

On March 11, 2008, the Veteran contacted Dr. J.E.H. because he was unable to function in all of the activities necessary for all soldiers.  He was unable to get into a prone position to fire a rifle.  This was because he had four levels fused in his neck and he had limited back extension, and was unable to get his head into a position to do this.  Because of his multiple fusions in his neck, he was unable to go two miles with a 48 pound load, was unable to dig, fill and lift sandbags and, because of these limitations, felt that he did not meet the criteria for the military requirements for world-wide duty.  After talking with the Veteran, as of March 13, 2008, Dr. J.E.H. agreed that the Veteran longer met military requirements for worldwide duty.

Efforts should be made to obtain all medical records regarding the Veteran's treatment by Dr. J.E.H., including those of the 2004 and 2005 cervical fusions.

Service treatment records do not discuss a neck disability prior to 2004.  In October 2004, the Veteran had a restricted lifting limit until 12 weeks post op his anterior cervical fusion and, in November 2004, Dr. J.E.H. found that he could return without limitation (2/6/07 Third Party Correspondence, pps. 2-3; 10/10/04 STR Medical (1st set), p. 84).  

A January 2006 Annual Medical Certificate notes that the Veteran underwent cervical fusion in October 2005 and was cleared by his physician to return without limits (12/10/04 STR Medical (1st set), pp. 72, 74.).

When examined for retention in the Army National Guard in March 2006, under a summary of defects and diagnoses, the examiner noted the Veteran's two cervical fusions and that a copy of his clearance was needed (12/10/04 STR Medical (2nd set), pp. 8-10).  A note on the report indicates the clearance was attached (it is not presently among the service treatment records).

On an October 2006 Annual Medical Certificate, the Veteran noted a history of a Workers Compensation neck injury in 1990 and surgeries in 2004 and 2005 (12/10/04 STR Medical (1st set), pp. 95-96).  He had occasional neck pain related to the injury and surgeries in 2004 and 2005 but was cleared by his physician.  The Veteran denied any limitations related to his neck.

On November 4, 2006, the Veteran injured his neck doing pushups and sit ups during APFT (annual physical fitness training), according to a Statement of Medical Examination and Duty Status signed by the Alabama National Guard state surgeon (12/10/04 STR Medical (2nd set), p. 19).  His injury was considered in the line of duty and it was noted that he sustained aggravation to his existing neck problem in the course of completing APFT while on inactive duty training.  

A November 28, 2006 service treatment record indicates that the Veteran was an "excepted civil service employee" information technician who complained of right elbow pain and neck flare-up injury after physical training (12/10/04 STR Medical (2nd set), pp. 20-21).  His history of neck surgeries in 2004 and 2005 was noted and that he reinjured his neck during a physical training test on November 4, 2006.  The assessment was cervicalgia that was a flare-up of an existing condition.

A computed tomography (CT) of the Veteran's cervical spine taken in December 2006 showed multilevel degenerative disc disease (12/10/04 STR Medical (2nd set), p. 25).  When seen for followup of his neck disability in December 2006, it was noted that the Veteran had a flare-up of a pre-existing condition with no evidence of new disc damage or herniated nucleus pulposus 12/10/04 STR Medical (2nd set), p. 25).  A permanent profile was issued restricting some of his activities.  Id.

In a December 2007 surgical medical opinion, the Alabama National Guard state surgeon found that the Veteran appeared to have aggravated a preexisting neck injury in the course of the annual physical fitness training (2/6/07 Third Party Correspondence).

A May 2009 service memorandum indicates that the Veteran's injury, identified as cervicalgia, was approved as an in the line of duty existed prior to service condition that was aggravated during annual physical fitness training (2/6/07 Third Party Correspondence).

The Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any cervical spine disability, including a determination as to the likely onset and whether the disability worsened in military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).

The Veteran also seeks service connection for sleep apnea.  He initially sought treatment for the disorder in September 2007 and gave a "long history" of heavy snoring and excessive daytime sleepiness (6/2/10 Medical Treatment Record Non Government Facility, page 10).  Sleep studies in September and October 2007 diagnosed obstructive sleep apnea.  Id. at 1 and 7.  

An opinion is needed to determine the etiology of the Veteran's sleep apnea including whether it is due to a disease or injury during active service.  See McLendon v. Nicholson, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d at 1316.

Accordingly, the case is REMANDED for the following action:

1. Verify all specific periods of the Veteran's active and inactive periods of duty (ACDUTRA and IDT) (not retirement points) between 1968 and 2008 and obtain all service treatment records dated between 1968 and 1988.  Efforts to obtain verification and service treatment records must continue until they are received, unless it is reasonably certain that records verifying such service and the service treatment records do not exist, or that further efforts to obtain such records would be futile.

2. Request that the Veteran complete authorization for VA to obtain all private medical records regarding his treatment by Dr. J.E.H., his neurosurgeon, including those of his 2004 and 2005 cervical fusions.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. After completing the development requested above, schedule the Veteran for VA examination to be performed by a physician with expertise in diagnosing cervical spine disorders (preferably a neurosurgeon, if available) to determine the current etiology of any current cervical spine disorder.  The examiner should note that the claims file, including this remand, were reviewed, and address the following:

a. The examiner should identify all cervical spine disorders found, including degenerative disc disease.  The examiner should also note the likely approximate onset date for all such disorders.  Additionally, for each identified disorder, it should be noted whether such is a congenital defect or disease.

b. For any periods of ACDUTRA or IDT after such onset date, the examiner should note whether it is at least as likely as not that a preexisting cervical disability or congenital disease was permanently worsened beyond its natural progression during such period of service.  Additionally, for any congenital defect, the examiner should state whether such was at least as likely as not aggravated through superimposed injury during a period of active service.  If so, the examiner should address the nature of that superimposed disability.

c. If the onset of the identified disorders came after all periods of ACDUTRA and IDT, then the examiner should opine whether it is at least as likely as not that such disorder had its onset in active service or is otherwise the result of a disease or injury in active service or an injury in inactive service. 


d. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

e. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

f. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

g. All opinions and conclusions must be supported by a clear rationale.  The examiner is particularly requested to address whether the notations in the November 2006 service treatment records represent a cervical spine injury.

h. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should state whether there is any medical reason for rejecting his reports.

i. The absence of evidence of treatment a cervical spine disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

j. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4. Schedule the Veteran for a VA examination by a physician with expertise in evaluating sleep disorders to determine whether any current sleep apnea disability is the related to a disease or injury in active service.  The examiner should note that the claims file, including this remand, were reviewed, and address the following:

a. Did any current sleep apnea disability (any such disability shown since 2009) at least as likely as not have its onset in active service or is it otherwise the result of a disease or injury in active service or an injury in inactive service?

b. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

c. The absence of evidence of treatment for sleep/respiratory problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

d. The examiner is advised that the Veteran is competent to report in-service sleep problems, his symptoms and history, and such reports, including those of a continuity of sleep symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

e. The examiner should state whether the Veteran's reports, if accepted, together with the other evidence of record would be sufficient to establish a link between the current sleep apnea disability and active service.  If his reports would be sufficient, the examiner should state whether there is any medical reason for rejecting his reports.

5. If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




